Citation Nr: 9927121	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  95-20 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1982 to 
December 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1994 rating decision from theDetroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO), which, in pertinent part, denied service connection for 
hypertension.  

In March 1997, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a VA examination.  


FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been 
fully developed for purposes of adjudication.

2. The veteran's hypertension was not incurred in or 
aggravated by his military service, nor was it manifest to 
a compensable degree within the initial post-service year.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303; 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's enlistment physical examination in March 1982 
showed a blood pressure reading of 120/78, and no history of 
high or low blood pressure was reported at that time.  The 
veteran's service medical records also contain blood pressure 
readings of 120/80 at examination in October 1982, and 112/92 
in July 1986, with no reported history of high or low blood 
pressure at either examination.  At examination in June 1988, 
a blood pressure reading of 130/90 was recorded and the 
examiner noted borderline hypertensive readings.  
Examinations in February 1991 and April 1992 revealed blood 
pressure readings of 124/86 and 126/68, respectively, with no 
report of a history of high or low blood pressure provided by 
the veteran.  At separation medical examination in November 
1993, a blood pressure reading of 136/70 was recorded.  The 
veteran reported uncertainty about a history of high or low 
blood pressure at that time, and the examiner noted that the 
veteran's blood pressure was increased on dental visits, but 
the blood pressure readings in the health record were within 
normal limits.  

A VA general medical examination was conducted in April 1994.  
The veteran reported "borderline" blood pressure throughout 
his period of active service.  The examiner noted that the 
veteran's blood pressure was never elevated and many times 
was within normal limits.  Blood pressure reading was 120/70, 
which was normal and hypertension was not found.  

With his notice of disagreement, received in April 1995, the 
veteran submitted a letter from his mother, a registered 
nurse, reporting numerous blood pressure readings from April 
1994 to April 1995.  In a later letter, dated in October 
1996, readings from February 1996 to October 1996 were 
reported.  In his VA Form 9, substantive appeal, received in 
June 1995, the veteran stated that throughout service he was 
told that his blood pressure was high, but nothing was done 
about it.  

At a July 1995 VA examination, the examiner noted that the 
veteran's mother had been taking the veteran's blood 
pressure, and the readings showed consistent diastolic 
readings over 90 and occasionally as high as 100.  Blood 
pressure readings were 130/80 lying and 140/90 standing.  The 
examiner reported an impression of mild hypertension.  The 
examiner also noted that the veteran would be started on 
medication at that time with follow-up for effectiveness in 
three months.  VA outpatient treatment records from October 
1995 to October 1996 continued to note assessments of 
hypertension.

At a hearing before the undersigned in October 1996, the 
veteran testified that during service, he was told that his 
blood pressure was high, but was not directed to seek 
treatment for that condition.  Transcript, p. 2.  Upon 
discharge, the veteran's mother, a registered nurse, directed 
the veteran to seek treatment for his blood pressure.  
Transcript, p. 3.  The veteran stated that he was started on 
medication for hypertension at his first VA outpatient visit 
in May 1994.  Transcript, p. 4.  The veteran reported that 
his physician had also changed his diet and limited his 
intake of caffeine and salt.  Transcript, p. 6.  

In October 1996, the veteran's mother submitted a letter 
indicating that she had been a registered nurse since 
September 1958, received her Masters of Nursing in July 1987 
and currently was a nursing instructor at a community 
college.  She stated that she had monitored the veteran's 
blood pressure since his discharge from the military and it 
was her professional opinion that, based on the monitored 
blood pressure readings, the veteran had mild hypertension.  

In a letter received in November 1996, the veteran stated 
that he made an appointment to be treated for hypertension in 
May 1995 at the request of his mother, who was concerned with 
his elevated blood pressure readings.  

In March 1997, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records, specifically any medical treatment records prior to 
July 1995 as identified by the veteran at the October 1996 
hearing, and a VA examination.  In April 1997, the RO 
requested that the veteran provide a complete medical history 
and identify all doctors and medical facilities that treated 
him for his hypertension since discharge from service.  In a 
statement received in May 1997, the veteran stated that all 
treatment was at the Iron Mountain VA Medical Center (MC).  

A VA hypertension examination was conducted in July 1997, and 
the examiner noted review of the veteran's claims file.  The 
veteran stated that he was told by a corpsman during service 
that he had elevated blood pressure.  Blood pressure readings 
were 120/60 sitting, 102/60 lying, and 102/60 standing.  The 
veteran reported that his mother had used a small cuff for 
her multiple blood pressure readings.  The examiner indicated 
that if a small cuff were used on an individual the size of 
the veteran, it could fictitiously give elevated blood 
pressure readings.  The examiner stated that the veteran's 
blood pressure was normal with a large cuff, and this could 
be due to correct technique or the antihypertensive 
medication.  The physician recommended that the veteran's 
medication be withdrawn and multiple blood pressure readings 
using a large cuff, be obtained at a VA facility.  The 
examiner concluded that it was at least as likely as not that 
the veteran did not have established or labile hypertension, 
but might reflect the use of a small cuff by corpsmen and his 
mother.  

A follow-up examination was conducted in March 1998.  The 
veteran reported hypertensive readings during service, but no 
referral for medical attention.  He stated that following 
service, his mother found multiple blood pressure readings, 
apparently in the hypertensive range.  In April 1995, the 
veteran was seen at the VAMC and put on medication for 
hypertension.  The veteran stated that he continued to take 
his medication.  Blood pressure readings were 120/80 resting, 
126/70 lying, and 120/76 standing.  The examiner again 
recommended that the veteran's medication be reduced, under 
physician supervision, and multiple blood pressure readings 
be taken using a large cuff.  

In response to an RO request, the VAMC conducted blood 
pressure readings on six dates in July and August 1998.  
There is no notation in the record, as to whether the 
veteran's medication had been reduced or eliminated prior to 
these readings or whether a large cuff was used.  The 
readings were as follows:  July 21 - 146/100; July 24 - 
154/84; July 28 - 164-96; July 31 - 166/84; August 4 - 165/86 
right, 144/94 left; and August 7 - 148/84.  

In September 1998, a VA physician reviewed the records of the 
veteran, including his service medical records.  The 
physician opined that the veteran did not have hypertension 
during his military service, noting normal blood pressure 
readings at both entrance and separation, no treatment for 
hypertension, and no consistent evidence of hypertension.  
The veteran was subsequently placed on antihypertensive 
therapy, but there was no evidence that his blood pressure 
elevation began while in military service.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
cardiovascular-renal disease, including hypertension, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

A nurse's statement contains some probative value and may 
constitute competent medical evidence, at least for the 
limited purpose of determining whether a claim is well 
grounded.  Goss v. Brown, 9 Vet. App. 109, 114-15 (1996).  
For a nurse's statement to constitute probative evidence, the 
nurse must have specialized knowledge regarding the area of 
medicine and have participated in the treatment of the 
appellant.  Black v. Brown, 10 Vet. App. 279, 284 (1997).  It 
is important to note that these holdings give probative value 
to the statements of the veteran's mother for the limited 
purpose of determining whether a claim is well grounded.

The veteran has submitted evidence of a current disability.  
The VA examiner in July 1995 noted an impression of mild 
hypertension, and the veteran's mother stated in October 1996 
that the veteran had mild hypertension.  The veteran's mother 
reported blood pressure readings beginning in April 1994, 
four months after discharge from service.  In her letter, 
received in October 1996, she stated that based on these 
readings, the veteran had mild hypertension.  The veteran's 
mother has a master's degree in nursing and her home readings 
were the basis for treatment decisions noted in the VAMC 
records.  

Based on the service medical records and the statements of 
the veteran's mother, the Board finds that the veteran's 
claim for service connection for hypertension is well 
grounded.  38 U.S.C.A. §5107(a) (West 1991).  The VA has a 
duty to assist the veteran in the development of all facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1998).  The claims folder contains all available 
service medical records and the RO has requested and received 
the available reports of VA medical examinations.  The 
veteran identified treatment solely at the VAMC, and the 
records of such have been requested and are contained in the 
claims file.  The representative has requested that the Board 
proceed with a decision in this appeal.  It appears that all 
possible development has been completed, and the VA has 
satisfied its duty to assist the veteran under these 
circumstances.  38 U.S.C.A. § 5107(a).

The veteran did not seek treatment for his hypertension until 
July 1995, more than one year after his discharge from 
service in December 1993.  Although at the October 1996 
hearing the veteran testified that he was first put on 
medication in May 1994, he later corrected this statement to 
indicated initial treatment appointment in May 1995.  The 
veteran's mother performed blood pressure readings beginning 
in April 1994.  The blood pressure readings reported by the 
veteran's mother within the initial post-service year 
presumptive period do not show diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
165 or more, or a history of diastolic pressure predominantly 
100 or more with medication for control, as required by VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(1998), for a compensable evaluation for hypertension.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (1998).  Of the 
22 readings reported, during the initial post-service year, 
only 6 met the criteria for a compensable evaluation.  
Therefore, the veteran is not entitled to the presumption 
of service connection under 38 C.F.R. §§ 3.307, 3.309.  

The Board finds that the evidence of record preponderates 
against a finding that the veteran's hypertension, first 
diagnosed in July 1995, with elevated blood pressure readings 
noted beginning in April 1994, was incurred during his active 
military service.  The service medical records contain no 
diagnosis of hypertension, although a borderline hypertensive 
reading was noted in June 1988 and elevated blood pressure 
was noted on dental visits.  Even with this previous evidence 
of elevated blood pressure readings, the examiner at the 
veteran's separation physical examination failed to diagnose 
hypertension and noted that the current blood pressure 
readings were within normal limits.  

The VA examiner, a cardiologist, in July 1997 questioned the 
veteran's mother's technique and indicated that it was at 
least as likely as not that the veteran did not have 
hypertension.  The examiner encouraged further testing to 
determine if the veteran did indeed have hypertension.  The 
record does not contain verification that this testing was 
performed and the Board finds that the evidence does not 
preponderate against a finding that the veteran currently has 
a diagnosis of hypertension.  However, the VA physician in 
September 1998, upon review of the veteran's claims file, 
including his service medical records and the blood pressure 
readings performed by the veteran's mother, indicated that 
the veteran did not have hypertension during military 
service, and there was no evidence that the veteran's 
elevated blood pressure began during his military service.  
In addition, the VA examiner in April 1994 noted normal blood 
pressure readings and no finding of hypertension.  The Board 
finds that the opinions, by physicians who reviewed the 
veteran's entire record, are entitled to more probative 
weight than the opinion of the veteran's mother, a registered 
nurse.  Therefore, the Board finds that the evidence 
preponderates against a finding that the veteran's 
hypertension was incurred during his active military service.  



ORDER

Entitlement to service connection for hypertension is denied.  




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

